           Case 1:18-vv-01646-UNJ Document 39 Filed 06/29/20 Page 1 of 7




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1646V
                                         UNPUBLISHED


    REBECCA HUFFMAN,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: May 27, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Shoulder Injury
                        Respondent.                           Related to Vaccine Administration
                                                              (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION 1

        On October 24, 2018, Rebecca Huffman filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a right Shoulder Injury Related to
Vaccine Administration (SIRVA) as a result of an influenza (“flu”) vaccination
administered on January 13, 2017. Petition at 1; Stipulation, filed May 27, 2020, at ¶¶
2, 4. Petitioner further alleges that she experienced the residual effects of her alleged
injury for more than six months. Petition at 9; Stipulation at ¶¶ 4. Respondent “denies
that [P]etitioner suffered a SIRVA Table injury, and denies that the flu vaccine caused
[P]etitioner to suffer from a right shoulder injury or any other injury or her current
condition. ” Stipulation at ¶ 6.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01646-UNJ Document 39 Filed 06/29/20 Page 2 of 7



       Nevertheless, on May 27, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $72,500.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
       Case 1:18-vv-01646-UNJ Document 39 Filed 06/29/20 Page 3 of 7




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                              )
REBECCA HUFFMAN,                              )
                                              )
               Petitioner,                    )
                                              )       No. l 8-1646V
       V.                                     )       Chief Special Master Corcoran
                                              )       ECF
SECRETARY OF HEALTH AND                       )
HUMAN SERVICES,                               )
                                              )
               Respondent.                    )
________ _______                              )

                                         STIPULATION

       The parties hereby stipulate to the following matters:

        I. Rebecca Huffman, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the ;<Vaccine

Program''), The petition seeks compensation for injuries allegedly related to petitione(s receipt

of an influenza ("flu'') vaccine, which vaccine is contained in the Vaccine Injury Table (the

·'Table"), 42 C.F.R. § 100.3 (a).

       2. Petitioner received the flu vaccine on January 13_.2017.

       3. The vaccination was administered within the United States.

       4. Petitioner alleges that she susta ined a right shoulder injury related to vaccine

administration (''SIRVN') within the time period set forth in the Table, or in the alternative, that

her alleged shoulder injury was caused by the vaccine. She fu1ther alleges that she experienced

the residual effects of her alleged injury for more than six months.

       S. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.
Case 1:18-vv-01646-UNJ Document 39 Filed 06/29/20 Page 4 of 7
Case 1:18-vv-01646-UNJ Document 39 Filed 06/29/20 Page 5 of 7
Case 1:18-vv-01646-UNJ Document 39 Filed 06/29/20 Page 6 of 7
Case 1:18-vv-01646-UNJ Document 39 Filed 06/29/20 Page 7 of 7
